Citation Nr: 1605424	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Entitlement to service connection for a low back disorder.

2. Whether new and material evidence has been submitted to reopen a claim for service connection for a heart disorder, including a heart murmur.

3. Entitlement to service connection for a heart disorder, including a heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1996.

This matter comes before the Board of Veteran Appeals from a June 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a hearing before the undersigned Veteran's Law Judge in April 2012.  A transcript is of record.

The Board remanded these claims in December 2013 for further development.  They now return for appellate review.  

The issues of service connection for a low back disorder and a heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed July 1997 rating decision denied service connection for heart disease, including a heart murmur.

2. New and material evidence has been submitted in support of reopening the service connection claim for heart disease, including a heart murmur.



CONCLUSIONS OF LAW

1.	The July 1997 rating decision, which denied service connection for heart disease, including a heart murmur, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.	New and material evidence has been submitted to reopen the service connection claim for heart disease, including a heart murmur.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a heart murmur.  For the following reasons, the Board finds that reopening is warranted.  

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108 (West 2014).  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether it was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2015).  To warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that whether new and material evidence raises a reasonable possibility of substantiating the claim is a "low threshold"). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In a July 1997 rating decision, the RO denied service connection for heart disease including a heart murmur.  At that time, the Veteran's service treatment records contained ECGs dated March 22, 1994 and March 31, 1994.  The March 22 ECG was interpreted as borderline, showing a first degree AV block ST elevation, probably due to early repolarization.  The March 31 ECG showed a first degree AV block and early repolarization.  Thereafter, an August 1995 ECG showed sinus bradycardia with first degree AV block.  Post service, an April 1997 VA examination showed the Veteran as having a systolic heart murmur.  The examiner noted that the Veteran's heart "... shows a 2 out of 6 systolic murmur at the aortic valve radiating in the neck."  The examiner's impression was that the "heart murmur, coupled with a feeling of fainting when doing strenuous exercises raises suspicion of IHSS (idiopathic hypertrophic subaortic stenosis, also known as hypertrophic cardiomyopathy (HCM)), which is a valvular disease that needs to be ruled out."  

In the July 1997 rating decision, the RO denied the Veteran's claim on the grounds that a systolic heart murmur was not shown in service and there was no diagnosis of heart disease.  Since the Veteran did not appeal the July 1997 rating decision and because new and material evidence was not received within one year of the date of its mailing, the July 1997 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. § 20.1103.  The Board acknowledges that Reserve service records were received in January 2014.  However, many of these records are dated subsequent to July 1997, and none of the records are relevant to the heart disorder claim.   Thus, the July 1997 rating decision is final.  See 38 C.F.R. § 3.156(c).  

In November 2009, the Veteran filed a claim for service connection for an irregular heartbeat.  Evidence received since the July 1997 rating decision includes treatment records from the Beth Israel Deaconess Medical Center.  These records contain an October 2001 protocol Bruce - treadmill/echo exercise test that shows that the Veteran's rhythm was sinus with rare isolated ventricular premature beats (VPBS) and one ventricular triplet.  As this evidence was not of record in July 1997 and suggests the possibility of a current heart disorder, the Board finds that it is both new and material.  Thus, as the Board finds that new and material evidence has been submitted, the claim for service connection for heart disease including a heart murmur is reopened.  See 38 C.F.R. § 3.156(a)(2015).  


ORDER

As new and material evidence has been received, the petition to reopen the claim for service connection claim for heart disease, including a heart murmur, is granted.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims must be remanded for further development to ensure that that they are afforded every due consideration, and to aid the Board in making an informed decision.

The Board's December 2013 remand directed that the VA examiner review the claims file and following an examination, identify all current disorders of the lumbar spine.  The remand also directed the VA examiner to indicate whether any diagnosed back disability at least as likely as not (50 percent or greater probability) had its clinical onset during active service or is related to any in-service disease, event, or injury, taking into due consideration the Veteran's repeated in-service episodes of low back strain and related symptomatology and duties that involved heavy lifting.  The remand directed the VA examiner to include in the examination report, the rationale for any opinion expressed.

The Board finds that the January 2014 VA examiner's opinion is not sufficient to allow the Board to make an informed decision.  The VA examiner diagnosed the Veteran's condition as lumbosacral strain and spinal stenosis and stated that it was less likely than not that these conditions were incurred in or related to service.  The examiner's rationale for his opinion was that "... the Veteran has a history or mild back pain while on active duty ending in 1999.  He had no further complaints about his back until 2012 which suggests that this current discomfort is less likely than not to be related to his active duty symptoms."  However, the examiner indicated that he did not review the Veteran's claim file and made no reference to any of the complaints and findings related to the Veteran's back recorded in his service treatment records.  Consequently, the case must be remanded for further action, as there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also, a VA examination and opinion should be provided concerning the Veteran's heart disorder claim, as set forth below.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records, dated from December 2013 forward.

2.  Thereafter, return the claims file and a copy of this REMAND to the clinician who rendered the January 2014 opinion for an addendum opinion.  If that clinician is not reasonably available, a different clinician may render the opinion.  The Veteran need not be scheduled for another examination, unless the clinician indicates that further examination is needed.

The clinician must review the claims file, and in particular, the service treatment records. 

The clinician must render an opinion as to whether it is at least as likely or not (to at least a 50:50 degree of probability) that the Veteran's lumbosacral strain and/or spinal stenosis had its clinical onset during active service or is related to any in-service disease, event, or injury, taking into due consideration the Veteran's repeated in-service episodes of low back strain and related symptomatology and duties that involved heavy lifting.  See STRs dated August 27, 1990; August 23, 1991; August 28, 1991; June 26, 1996; August 6, 1996 (separation exam); and August 29, 1996.

The clinician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.
 
3.  Schedule the Veteran for a VA heart examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should identify all current heart disorders found to be present.   

Following this, the examiner must indicate whether any diagnosed heart disorder at least as likely as not (50 percent or greater probability) had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider and address the following:

* The ECGs performed during service on March 22, 1994, March 31, 1994, and in August 1995, showing  a first degree AV block ST elevation, early repolarization, and sinus bradycardia with first degree AV block.  

* The post service, an April 1997 VA examination showed the Veteran as having a systolic heart murmur.  The examiner noted that the Veteran's heart "... shows a 2 out of 6 systolic murmur at the aortic valve radiating in the neck."  The examiner's impression was that the "heart murmur, coupled with a feeling of fainting when doing strenuous exercises raises suspicion of IHSS (idiopathic hypertrophic subaortic stenosis, also known as hypertrophic cardiomyopathy (HCM)), which is a valvular disease that needs to be ruled out."  

* The October 2001 protocol Bruce - treadmill/echo exercise test (Beth Israel Deaconess Medical Center) that shows that the Veteran's rhythm was sinus with rare isolated ventricular premature beats (VPBS) and one ventricular triplet.  

The examiner should include in the examination report the rationale for any opinion expressed.

4.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


